LATTIMORE, J.
Conviction for burglary; punishment, four years in the penitentiary.
The appeal is from a conviction in the district court of Bell county, Tex. We find duly filed with the record an affidavit made by the sheriff of Irion county stating that subsequent to appellant’s conviction he was confined in the county jail of Irion county, Tex., and that while so confined he made his escape from such custody and did not voluntarily return to any custody within ten days after said escape.
Under the law governing, it becomes our duty to dismiss this appeal, and it is accordingly so ordered.